In two neglect proceedings pursuant to Family Court Act article 10, the maternal grandmother appeals from an order of the Family Court, Westchester County (Cooney, J.), dated December 29, 2003, which, after a hearing, suspended her visitation with the subject children and conditioned any application for the resumption of visitation on her agreement to enter therapy with a licensed professional.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the grandmother’s contention, the applicable quantum of proof in this case was the preponderance of the evidence (see Family Ct Act § 1046 [b] [i]; cf. Matter of Kachelhofer v Wasiak, 10 AD3d 366 [2004]). Based upon that standard, there was sufficient evidence in the record to support the Family Court’s determination that continued visitation with the grandmother was not in the best interests of the children (see Matter of DiBerardino v DiBerardino, 229 AD2d 539 [1996]).
The grandmother’s remaining contention is without merit. Florio, J.P., H. Miller, Cozier and Spolzino, JJ., concur.